Citation Nr: 0113452	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-09 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from January 1942 to 
May 1961.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO rating decision, which denied a claim 
for an increased (compensable) rating for pulmonary 
tuberculosis.   


FINDINGS OF FACT 

The veteran's service-connected pulmonary tuberculosis was 
minimally advanced when it was active; it has been inactive 
for decades and does not currently produce respiratory 
impairment.  His current breathing problems are due to non-
service-connected chronic obstructive pulmonary disease 
(COPD)/emphysema which developed many years after service and 
is unrelated to service-connected pulmonary tuberculosis.  


CONCLUSION OF LAW 

The criteria for a compensable rating for pulmonary 
tuberculosis have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6723 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1942 to May 
1961.  Service medical records are not currently associated 
with the claims folder but were available at the time of the 
initial RO rating decision after service; the service records 
reportedly showed that in June 1958 the veteran was treated 
for minimal active pulmonary tuberculosis, and the conditon 
was deemed arrested in August 1959.

In an August 1961 decision, the RO granted service connection 
for pulmonary tuberculosis (minimal and inactive), assigning 
a graduated scale of disability ratings decreasing from 100 
percent beginning in May 1961 to 0 percent effective from 
August 1970.  [The Board notes that the veteran was also 
granted special monthly compensation for pulmonary 
tuberculosis, under the law then in effect, and to this day 
he continues to receive this protected benefit.  See 
38 C.F.R. § 3.350(g).]

At a September 1966 VA examination, the veteran's pulmonary 
tuberculosis was found to be minimal and inactive.  Clinical 
respiratory findings were normal.  A chest X-ray showed only 
a very small scar at the left lung apex, from old and 
inactive disease.

In November 1999, the veteran claimed an increased 
(compensable) rating for pulmonary tuberculosis.

In November 1999, the veteran was given an examination by a 
private physician, of QTC Medical Services, at VA request.  
The veteran reported that while in the Navy, he developed 
tuberculosis of the upper lobe of the left lung.  He was 
hospitalized for a period of sixteen months and was treated 
with medication.  At the end of his hospitalization, he was 
told that his tuberculosis was arrested and that he could 
resume full duty.  He told the examiner that he had had 
breathing problems for ten years.  He said he had dyspnea on 
exertion and that he was unable to walk more than half a 
mile.  He said he was being treated for emphysema at a VA 
hospital, and that he was taking medication for his symptoms.  
He reported that he had done tree work, but had retired in 
October 1998 due to breathing difficulty.   Upon examination, 
the veteran was noted to be 75 years old, well nourished, and 
well developed.  There were no signs of debilitation or 
dehydration.  Breath sounds were normal and there was no 
wheezing or crackles noted on auscultation.  

Pulmonary function tests revealed that Forced Expiratory 
Volume in one second (FEV-1) was 43 percent of predicted and 
that the ratio of FEV-1 to Forced Vital Capacity (FVC) was 
79.56 percent.  There was no post-bronchodilator testing 
performed because the veteran had apparently used a 
bronchodilator a few hours before the test.  It was noted on 
the test report that the veteran had severe restriction of 
pulmonary function.  A chest X-ray revealed moderate chronic 
obstructive pulmonary disease (COPD) with hyperinflation and 
flattening of the diaphragm, and there was an egg sized bulla 
at the right lower lobe.  The private physician diagnosed 
tuberculosis. 

By a March 2000 decision, the RO denied a compensable rating 
for inactive minimal pulmonary tuberculosis. 

In an April 2000 notice of disagreement, and associated 
correspondence, the veteran and his representative asserted 
that tuberculosis had developed into pulmonary emphysema, and 
that the RO should expand the rating evaluation to include 
the criteria for pulmonary emphysema.  

In a July 2000 statement, the physician who had examined the 
veteran for the VA in November 1999 wrote that on the basis 
of the veteran's history, physical examination, and medical 
records, it was his opinion that the tuberculosis was 
successfully treated in the Navy, and that the condition had 
not caused any further problems.  He went on to note that the 
veteran had developed breathing problems ten years ago and 
that a recent chest X-ray revealed COPD.  It was also the 
physician's opinion that the veteran's present respiratory 
problems were related to COPD and were not related to his 
having had tuberculosis acquired while on active duty.  

By a September 2000 rating decision, the RO continued to deny 
a compensable rating for inactive minimal pulmonary 
tuberculosis.  By the same decision, the RO also denied 
service connection for COPD as secondary to the service-
connected pulmonary tuberculosis.  The veteran did not appeal 
this denial of service connection.  

II.  Analysis

The file shows that the RO has properly developed the 
evidence on the veteran's claim for an increased 
(compensable) rating for pulmonary tuberculosis, including 
affording him an examination.  There is no further VA duty to 
assist the veteran with his claim.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4. 

For inactive pulmonary tuberculosis for which a rating was in 
effect on or before August 19, 1968, a 100 percent rating is 
assigned for two years after date of inactivity, following 
active tuberculosis which was clinically identified during 
service or subsequently.  Thereafter, a 50 percent rating is 
assigned for four years, or in any event, to six years after 
date of inactivity.  Thereafter, for five years, or to eleven 
years after date of inactivity, a 30 percent rating is 
assigned.  Following far advanced lesions diagnosed at any 
time while the disease process was active, a minimum rating 
of 30 percent is assigned.  Following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc., a rating of 
20 percent is assigned.  Otherwise, a noncompensable rating 
is warranted for inactive pulmonary tuberculosis.  38 C.F.R. 
§ 4.96(b), 4.97, Diagnostic Codes 6701 through 6724 
(including Code 6723 for mimimal inactive pulmonary 
tuberculosis).

Historical records show that when the veteran was in service 
he had active pulmonary tuberculosis that advanced to a 
minimal degree, and the condition was arrested and inactive 
prior to his 1961 service discharge.  There has been no 
activity of pulmonary tuberculosis since then, and post-
service medical records confirm that the previously active 
disease had advanced to only a minimal degree.  The recent 
medical evidence, including the 1999 examination for the VA 
and the supplemental 2000 statement by the examiner, shows 
that the veteran's service-connected pulmonary tuberculosis 
continues to be inactive and is causing no current breathing 
problems.  His current breathing problems are shown to be due 
to non-service-connected COPD/emphysema which developed many 
years after service and is unrelated to the service-connected 
pulmonary tuberculosis.  Impairment from the non-service-
connected condition may not be considered when evaluating the 
service-connected disability.  38 C.F.R. § 4.14.

As the veteran's service-connected pulmonary tuberculosis 
advanced to only a minimal degree when it was active, and 
since it has been inactive for decades and is not causing any 
current respiratory impairment, it is to be rated 
noncompensable under Code 6723.  The preponderance of the 
evidence is against an increased rating.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim for an 
increased rating must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER 

An increased (compensable) rating for pulmonary tuberculosis 
is denied. 



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

 

